Citation Nr: 0945902	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for shin 
splints.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982 and September 1988 to August 1991.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2006, on appeal of a September 2002 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) located in Atlanta, Georgia.  Upon review in May 
2006, the Board remanded the two claims at issue and reopened 
and remanded the claim of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a neck disorder to include Chiari 
malformation.  The claim of entitlement to service connection 
for a neck disorder was granted in a rating decision dated 
August 2009 and is no longer before the Board.

The claims to reopen for service connection for a chronic low 
back disorder and for shin splints were remanded for 
corrective Veterans Claims Assistance Act (VCAA) notice to 
comply with the Court of Appeals for Veterans' Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the RO/Appeals Management Center (AMC) did not 
adequately advise the Veteran in accordance with Kent.  

However, the Board presently reopens the claim pertaining to 
service connection for a back disorder, based upon evidence 
obtained during the course of development of the Veteran's 
claim of service connection for a neck disorder to include 
Chiari malformation.  

Thus, the matter of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for shin splints and the presently reopened claim 
of entitlement to service connection for a chronic low back 
disorder are discussed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDINGS OF FACT

1.  In March 1997, the Board denied entitlement to service 
connection for a chronic low back disorder.  The Veteran did 
not timely appeal this Board decision.

2.  Evidence received since the March 1997 Board decision 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision which denied entitlement to 
service connection for a chronic low back disorder is final.  
38 U.S.C. § 7104 (West 2009); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the March 1997 Board decision is 
new and material with respect to the issue of service 
connection for a chronic low back disorder and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2009); 38 C.F.R. § 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid a veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim of entitlement to service connection for 
a low back disorder, VA has no outstanding duty to inform the 
Veteran of additional or evidence needed for that purpose.  

New and Material Evidence

The Veteran seeks to reopen her claim of service connection 
for a low back disorder, last denied in a Board decision 
dated March 1997.  Having carefully considered the evidence 
of record in light of the applicable law, the Board finds 
that new and material evidence has been submitted and the 
claim will be reopened.  

In June 1993, the Veteran submitted claims for service 
connection for, among other conditions, a low back disorder.  
This claim was denied by a July 1994 rating decision on the 
basis that there was no evidence that back strains incurred 
in service were chronic or had not fully resolved.  The 
Veteran timely appealed this denial and claimed, in her VA 
Form 9, that she had a low back disorder that was chronic and 
permanent.

The Board adjudicated the Veteran's appeal in March 1997 and 
denied service connection for a chronic low back disorder, on 
a direct basis, due to lack of evidence of a current 
disability and of any relationship between any low back 
symptoms and service.  

In general, decisions issued by the Board are final.  See 
38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

In December 2001, the Veteran filed a claim to reopen her 
claims for service connection.  By a rating decision issued 
in September 2002, the RO denied the Veteran's petition to 
reopen, determining that no new and material evidence had 
been received.  

The Board notes that even when an RO determines that new and 
material evidence has been presented to reopen a claim, such 
determination is not binding on the Board, which (regardless 
of any prior RO decision) must decide whether evidence has 
been received that is both new and material before reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998);  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence on file at the time of the March 1997 Board 
decision consisted of service treatment records showing 
treatment for lower and upper back strain and reports of two 
(2) VA examinations diagnosing back pain, but not of a 
chronic nature.  The records from the later, December 1994, 
VA examination include x-rays showing a normal spine.  
Neither of the VA medical opinions related the Veteran's low 
back pain to her service.

Additional evidence received since March 1997 consists of: VA 
treatment records; private medical treatment records; a 
January 2008 VA medical review and opinion; lay statements; 
the transcript of a September 2003 hearing before a decision 
review officer; and two nexus opinions from VA healthcare 
providers.

The Veteran's VA treatment records reflect treatment for 
"chronic lower back pain"  throughout 2002 and private 
treatment records reflect treatment for back and neck pain in 
2001.  The claims file reflects that some of the treatment 
received by the Veteran from private physicians in 2001 was 
for the residuals of an April 2000 automobile accident.  A 
June 2001 treatment note reflects a diagnosis of a lumbar 
disc protrusion, but does not provide an opinion as to 
etiology.

The Veteran contended in statements dated January 2004, 
December 2005, and September 2009 that she experienced lower 
back pain prior to the automobile accident.  On her December 
2001 claim and in the September 2003 hearing, the Veteran 
contended that the back pain she experienced was related to 
her neck pain, which, the Board notes, was subsequently 
diagnosed as a Chiari malformation and connected to her 
service in a rating decision dated August 2009.  

The opinions from VA health care providers discussing a 
possible etiological relationship between the Veteran's low 
back pain and her service-connected neck disability include a 
December 2005 letter from a registered nurse and a September 
2009 treatment note from a chiropractor.  The nurse noted 
that MRIs to determine the cause of back and neck pain were 
only performed after the Veteran's separation from service 
and stated it was feasible that the Chiari malformation and 
the lumbar disc protrusion contributed to her back pain and 
were aggravated by exercises performed in service.  The 
chiropractor noted that all of the Veteran's conditions 
"began many years ago" and are "likely service connected."

Some of the submitted statements from the Veteran and from 
health care providers, as well as some treatment records, are 
new and material.  The Veteran had not previously provided 
evidence of a diagnosis of chronic lower back pain or of 
Chiari malformation - the latter now service-connected 
disorder suggested by the medical care providers as causing a 
lower back disorder.  

The Veteran had not previously submitted evidence indicating 
that a relationship existed between that neck disability and 
her reported chronic back pain.  These statements raise a 
reasonable possibility of substantiating the claim.  
Therefore, as new and material evidence has been submitted, 
the claim for service connection for a chronic low back 
disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a chronic low back disorder, 
the appeal, to this extent, is allowed.


REMAND

The consideration of the Veteran's petition to reopen a claim 
of entitlement to service connection for shin splints on the 
merits requires, again, that the Veteran receive notice as to 
the criteria to substantiate her claim.  In the decision of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the VCAA 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.  

In carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate any elements 
found insufficient in the previous denial.  The Court further 
held that failure to describe what would constitute 
"material" evidence, in particular, in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.

In this instance, the RO sent VCAA correspondence to the 
Veteran in June 2006, following the May 2006 decision by the 
Board.  Pursuant to the Board's remand instruction, this 
notice should have informed her of the evidence necessary to 
substantiate the elements required to establish service 
connection that were previously found insufficient.

The notice quoted the pertinent law, 38 C.F.R. § 3.156, but 
did not inform the Veteran that the element of her claim for 
service connection for shin splints that was found deficient 
in the prior denial was evidence of a nexus to service.  On 
remand, therefore, the RO/AMC should issue a supplemental 
notice letter that comports with all aspects of the holding 
in the Kent decision.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's May 2006 remand.  

In the Board's March 1997 decision, it observed that the 
claim of entitlement to service connection for a chronic low 
back disorder was prior denied on the basis that there was no 
evidence of a current diagnosis or of a nexus to service.  
However, the Veteran has since submitted evidence of a 
current diagnosis and has contended that she experiences low 
back pain as a result of her service-connected Chiari 
malformation.  Service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  As such, VCAA requires that the Veteran receive 
notice of the type of evidence necessary to substantiate the 
claim entitlement to service connection for a low back 
disorder on both direct and secondary bases. 

Under VA's duty to assist, a medical examination or opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4) (2009); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Veteran has submitted evidence of a 
current low back disability and in-service occurrence of back 
pain, as well as medical opinions indicating that current low 
back pain may be related to her service or service-connected 
neck condition.

While this matter is on appeal the RO should also undertake 
appropriate action to acquire additional medical records 
identified by the Veteran.  She noted in a September 2009 
letter that she had received VA fee-basis treatment from the 
Boutwell Chiropractic Group in Augusta, Georgia.  The RO/AMC 
should obtain any such records from this facility on the 
Veteran's behalf, and associate them with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for shin splints 
and/or a low back disorder that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

In particular, the RO/AMC must afford the 
Veteran an additional opportunity to 
submit records from the Boutwell 
Chiropractic Group.  

2.  The RO/AMC will also advise the 
claimant of what evidence would 
substantiate her petition to reopen her 
claim of service connection for shin 
splints last finally denied in a July 
1994 rating decision.  Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
elements required to establish service 
connection that were found insufficient 
in the previous denials. 

3. The RO/AMC also must obtain a review 
of the claims files by an appropriate 
health care provider, who shall provide 
the following opinions: 

a.  whether the Veteran has a current 
chronic low back disorder;

b. whether any low back disorder was 
incurred in or aggravated by service 
(the examiner must note and discuss 
the Veteran's intervening, April 
2000, motor vehicle accident); or 

c.  whether any low back disorder 
was caused or aggravated by the 
service-connected neck disability 
(Chiari malformation).  

If deemed appropriate by the health care 
provider or the RO/AMC, the Veteran shall 
be afforded a clarifying VA medical 
examination.  In any event, the entire 
claims file and this remand must be made 
available to the reviewer in conjunction 
with this review and the reviewer must 
acknowledge receipt and review of these 
materials in any report generated.  A 
complete rationale for all opinions must 
be provided.

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

Specifically with regard to the 
Veteran's application to reopen a 
claim of entitlement to service 
connection for shin splints, the 
RO/AMC's attention is called to the 
rulings in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (Holding that VA need not 
provide a medical examination or 
medical opinion until a claim is 
reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that 
unless new and material evidence has 
been submitted, the duty to assist 
does not attach); see also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (2007) 
(Holding that adequacy of VA medical 
examination mooted upon Board's 
determination that claimant not 
entitled to reopening of claim, and 
conduct of VA medical examination, 
when claimant had not presented new 
and material evidence.)  

5.  Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claims.  
If either of the benefits sought on 
appeal remains denied, the Veteran and 
her representative must be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. at 271.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


